NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                             Electronically Filed
                                             Intermediate Court of Appeals
                                             CAAP-XX-XXXXXXX
                                             09-MAY-2022
                                             08:40 AM
                                             Dkt. 93 OAWST


                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


                    IN THE INTEREST OF AO, SO, KO


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 19-00298)


             ORDER GRANTING STIPULATION TO DISMISS APPEAL
      (By:     Ginoza, Chief Judge, Leonard and Hiraoka, JJ.)

          Upon consideration of the Stipulation To Dismiss
Appeal, filed April 19, 2022, by Appellant-Mother, the papers in
support, and the record, it appears that (1) the appeal has been
docketed; (2) pursuant to Hawai#i Rules of Appellate Procedure
Rule 42(b), the parties stipulate to dismiss the appeal; and (3)
the stipulation is dated and signed by counsel for all parties
appearing in the appeal.
          Therefore, IT IS HEREBY ORDERED that the Stipulation To
Dismiss Appeal is approved, and the appeal is dismissed.
          DATED: Honolulu, Hawai#i, May 9, 2022.


                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Katherine G. Leonard
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge